 

 

UNlTED STATES DlsTRlcT COURT
lVllDDLE DlsTRicT oF FLoRlDA
ORLANDo DlvlsloN

DAVlD MORALES, JR.,
Plaintiff,
v. Case No: 6:18-cv-194-Orl-286JK

COM|V||SS|ONER OF SOC|AL
SECUR|TY,

Defendant.

 

ORDER

This case is before the Court on Plaintist Complaint (Doc. 1) to obtain judicial
review of a final decision of the Commissioner of Social Security (“Commissioner”) denying
his application for Supp|ementa| Security lncome benefits The United States l\/lagistrate
Judge has submitted a Report and Recommendation (Doc. 16) recommending that the
Commissioner’s decision be reversed and remanded pursuant to sentence four of 42
U.S.C. § 405(g). No objection to the Report and Recommendation has been filed, and the
time for filing objections has passed.

After review of the record, and noting that no objection to the Report and
Recommendation has been filed, the Court agrees With the findings and conclusions in the
Report and Recommendation. Therefore, it is ORDERED as follows:

1. The Report and Recommendation filed October 9, 2018 (Doc. 16) is

ADOPTED and CONF|RN|ED and made a part of this Order.

 

 

 

2. The Commissioner's decision is REVERSED and RElVlANDED pursuant to
sentence four of 42 U.S.C. § 405(9) for the reasons stated in the Report and
Recommendation.

3. The Clerk of the Court is directed to enter judgment in favor of Plaintiff and

to thereafter close this file.

DoNE and oRDERED in oriando, Florida,€er Z`/

JoHN Toor\inv
Unite States District Judge

 

 

Copies furnished to:
United States l\/lagistrate Judge
Counsel of Record

 

